MEMORANDUM OPINION

                                         No. 04-07-00613-CV

                                    IN THE MATTER OF J.W.F.

                     From the 289th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-JUV-02123-A
                            Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 9, 2008

AFFIRMED

           On August 1, 2007, appellant entered a plea of true to two violations of his probation. As

part of the plea, the State agreed to continue appellant’s probation, but there was no agreement

with regard to placement outside the home. The trial court sentenced appellant, in accordance

with his plea agreement, to an eighteen-month extension of his probation and also placed

appellant in the custody of the Chief Juvenile Probation Officer for purposes of long-term

residential placement in a secure facility. On August 31, 2007, appellant filed his pro se notice

of appeal.
                                                                                   04-07-00613-CV


       Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal is frivolous and without merit. Counsel provided appellant with a copy of the brief

and informed him of his right to review the record and file his own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.─San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,

178 n. 1 (Tex. App.─San Antonio 1996, no pet.). Appellant did not file a brief.

       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and

without merit. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (noting

court of appeals should not address merits of issues raised in Anders brief or pro se response but

only determine whether the appeal is frivolous). The judgment of the trial court is affirmed.

Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924
S.W.2d at 178 n. 1.



                                                 Rebecca Simmons, Justice




                                               -2-